DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1, 9-10, 15-16, 23, and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PELLETIER et al. (US 2017/0013565).
Regarding claim 1, PELLETIER teaches that a method of wireless communication performed by a user equipment (UE) (Fig. 1). PELLETIER teaches that identifying one or more overlaps between a first set of uplink transmissions on one or more master cell groups (MCGs) and a second set of uplink transmissions on one or more secondary cell groups (SCGs) (Fig. 2, 10, pages 7, paragraphs 116 – 120, and pages 17, paragraphs 252 - 255, where teaches identifying overlapping between first set of uplink transmissions MeNB (MCGs) and second set of uplink transmissions SeNB (SCGs)), 
Regarding claim 9, PELLETIER teaches that dropping the one or more transmissions is performed before determining the power sharing configuration (pages 
Regarding claim 10, PELLETIER teaches that determining the power sharing configuration is performed before dropping the one or more transmissions (pages 22, paragraphs 335 – pages 23, paragraphs 339, Fig. 14, 15, 16, and pages 31, paragraphs 438 – pages 32, paragraphs 446). 
Regarding claim 15, PELLETIER teaches all the limitation as discussed in claim 1. Furthermore, PELLETIER further teaches that scheduling a first set of uplink transmissions on one or more master cell groups (MCGs) and a second set of uplink transmissions on one or more secondary cell groups (SCGs) with one or more overlaps (Fig. 2, 10, pages 7, paragraphs 116 – 120, and pages 17, paragraphs 252 - 255, where teaches scheduling first and second set of uplink transmissions, allocation for identifying overlapping between first set of uplink transmissions MeNB (MCGs) and second set of uplink transmissions SeNB (SCGs)), wherein the first set of uplink transmissions are associated with respective first priority levels and the second set of uplink transmissions are associated with respective second priority levels (pages 27, paragraphs 386 – pages 29, paragraphs 406, Fig. 1, 16, and pages 31, paragraphs 438 – pages 32, paragraphs 446, where teaches first priority levels for first set of uplink transmissions and second priority levels for second set of uplink transmissions). PELLETIER teaches that receiving remaining transmissions, of the first set of uplink transmissions and the second set of uplink transmissions (pages 15, paragraphs 226 – pages 17, paragraphs 255 and Fig. 7, 9, where teaches receiving remaining resource transmissions of the first and second set of uplink transmissions), other than one or more dropped transmissions of at least one of the 
Regarding claim 16, PELLETIER teaches that a transmission from the first set of uplink transmissions and a transmission from the second set of uplink transmissions are dropped, and wherein determining the power sharing configuration is based at least in part on the remaining transmissions (pages 15, paragraphs 226 – pages 17, paragraphs 255 and Fig. 7, 9, 10, and pages 27, paragraphs 386 – pages 29, paragraphs 406, where teaches receiving remaining resource transmissions of the first and second set of uplink transmissions). 
Regarding claim 23, PELLETIER teaches that determining that a lower-priority group of transmissions, of the first set of uplink transmissions and the second set of uplink transmissions, is dropped (pages 14, paragraphs 219 – 220, Fig. 6, 10, 16, pages 27, paragraphs 386 – pages 29, paragraphs 406, pages 31, paragraphs 438 – pages 32, paragraphs 446, and pages 61, paragraphs 929 – pages 62, paragraphs 930, where teaches dropping transmissions for a portion of subframe in case it determines that the second transmissions has higher priority in subframe j+1 than the first MAC instance in subframe i), wherein the lower-priority group of transmissions includes a transmission of the first set of uplink transmissions and a transmission of the second set of uplink 
Regarding claim 26, PELLETIER teaches all the limitation as discussed in claims 1 and 15.
Regarding claim 27, PELLETIER teaches all the limitation as discussed in claims 1 and 9.
Regarding claim 28, PELLETIER teaches all the limitation as discussed in claims 1 and 10.
Regarding claim 29, PELLETIER teaches all the limitation as discussed in claims 1 and 15.
Regarding claim 30, PELLETIER teaches all the limitation as discussed in claims 1 and 9.

Allowable Subject Matter
3.		Claims 2-8, 11-14, 17-22, and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “dropping the one or more transmissions comprises dropping a transmission from the first set of uplink transmissions and dropping a transmission from the second set of uplink transmissions, and wherein determining the power sharing configuration is based at least in part on 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yin et al. (US 2015/0327243) discloses Systems and Methods for Dual-Connectivity Operation.
SABER et al. (US 2021/0022087) discloses System and Method for Providing Look-Ahead Dynamic Power Control for Carrier Aggregation.
Yi et al. (US 10,694,470) discloses Method and Apparatus for Controlling Uplink Power in Wireless Communication System.

Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
J.L
October 22, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649